                IN THE UNITED STATES DISTRICT COURT FOR THE
                        WESTERN DISTRICT OF MISSOURI
                             WESTERN DIVISION

CONSUMER FINANCIAL PROTECTION                 )
BUREAU,                                       )
                                              )
              Plaintiff,                      )
                                              )
       v.                                     )        Case No. 4:14-cv-00789-SRB
                                              )
RICHARD F. MOSELEY, SR., et al.,              )
                                              )
              Defendants.                     )

                                           ORDER

       Before the Court is the Receiver’s Application for Discharge and Approval of Final Fee

Application (Doc. 316). Thomas W. McNamara was first appointed Temporary Receiver by a

Temporary Restraining Order filed September 9, 2014 (Doc. #8), which appointment was

confirmed, and the temporary designation removed, by the Stipulated Preliminary Injunction

entered October 3, 2014 (Doc. #40).

       Upon application of the Receiver and good cause appearing therefore, the Court hereby

ORDERS:

       1.     The Receiver’s Final Report and Account, dated May 12, 2020, is hereby

accepted and approved.

       2.     The Receiver’s Final Fee Application for the period March 1, 2020, through

April 30, 2020, is hereby approved and the Receiver is authorized to make payments as follows:

$1,621.41 fees to the Receiver and his staff payable to TWM Receiverships, Inc. dba Regulatory

Resolutions; $6,118.75 fees and $12.10 expenses to Receiver’s counsel McNamara Smith LLP;

$11,325.00 fees to counsel Geiger Prell; and $20,111.00 fees and $158.37 expenses to tax

accountants Squar Milner, LLP.



                                    1
        Case 4:14-cv-00789-SRB Document 317 Filed 05/12/20 Page 1 of 3
        3.      The Receiver is authorized to hold back a reserve of $10,000.00 to cover final

administrative fees and costs of the Receiver, including the storage, management, and

destruction of Receivership Defendants’ business records, and may expend those funds without

further order of the Court, and shall remit any unexpended funds to the FTC after 120 days.

        4.      Within five business days of entry of this Order, the Receiver shall transfer all

remaining funds, after deductions for the fees and expenses approved in Paragraph 2 and the

reserve approved in Paragraph 3 in the amount of $10,000, to Plaintiff Consumer Financial

Protection Bureau.

        5.      The Receiver shall retain for 60 days from the date of this Order any business

records, including electronic media, and computer hard drives, of Receivership Defendants now

in his possession, and shall thereafter destroy those records.

        6.      The acts, transactions, and actions of Thomas W. McNamara as Receiver as

disclosed in the pleadings filed with the Court in this matter are confirmed and approved as being

in the best interests of the receivership estate.

        7.      Thomas W. McNamara is hereby discharged as Receiver.

        8.      Thomas W. McNamara is released and exonerated from all further duties,

liabilities, and responsibilities as Receiver. Mr. McNamara and the professionals retained by

him as Receiver shall have no personal liability of any nature for any act, omission, or matter

pertaining to the receivership.

        9.      The Receiver’s bond is exonerated.

        10.     The receivership is terminated.



IT IS SO ORDERED.




                                     2
         Case 4:14-cv-00789-SRB Document 317 Filed 05/12/20 Page 2 of 3
                                        /s/ Stephen R. Bough
                                        STEPHEN R. BOUGH
                                        UNITED STATES DISTRICT JUDGE

Dated: May 12, 2020




                                   3
       Case 4:14-cv-00789-SRB Document 317 Filed 05/12/20 Page 3 of 3
